Filed 7/28/14 P. v. Kang CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B249354

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA093628)
         v.

SAMNANG KANG,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Raul A
Sahagun, Judge. Affirmed.
         Jeffrey Lewis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                      ___________________________
       Samnang Kang was charged in an information with possession of
methamphetamine in violation of Health and Safety Code, section 11377, subdivision (a)
after he admitted to police officers the bindle of methamphetamine they saw him discard
belonged to him. He pleaded not guilty to the charge.
       The trial court granted Kang’s motion for discovery of police personnel records
(Evid. Code, § 1045; Pitchess v. Superior Court (1974) 11 Cal. 3d 531), reviewed the
records at an in camera hearing and found discoverable information, which was provided
to Kang.
       A jury found Kang guilty as charged. The trial court sentenced Kang to the lower
term of 16 months in state prison. The court awarded Kang presentence custody credit of
186 days and imposed statutory fees fines and assessments.
       We appointed counsel to represent Kang on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. In an
accompanying declaration, appellate counsel stated he was unable to notify Kang of his
right to file a supplemental brief because Kang had been released from custody and
counsel did not have Kang’s current address. On March 12, 2014, we advised Kang by
mail at county jail that he had 30 days within which to personally submit any contentions
or issues he wished us to consider. On April 1, 2014, the notice was returned by the
county jail and marked “unable to identify.” After resending the notice, it was again
returned on May 19, 2014, marked “released, unable to forward.”
       We have examined the entire record, including the transcript of the in camera
hearing, and are satisfied Kang’s counsel has complied fully with his responsibilities and
no arguable issues exist. (Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746,
145 L. Ed. 2d 756]; People v. Kelly (2006) 40 Cal. 4th 106; People v. Wende (1979) 25
Cal. 3d 436, 441.)




                                            2
                                        DISPOSITION
      The judgment is affirmed.




                                                ZELON, J.




We concur:




      WOODS, Acting P. J.




      SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3